MEMORANDUM DECISION                                                         FILED
                                                                             Aug 15 2018, 7:39 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                                CLERK
                                                                              Indiana Supreme Court
      precedent or cited before any court except for the                         Court of Appeals
                                                                                   and Tax Court
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Kyle E. Cray                                             Curtis T. Hill, Jr.
      Bennett Boehning & Clary, LLP                            Attorney General of Indiana
      Lafayette, Indiana
                                                               Katherine M. Cooper
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Jason Charles Johnson,                                   August 15, 2018

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               79A05-1711-CR-2766
              v.                                               Appeal from the Tippecanoe
                                                               Superior Court

      State of Indiana,                                        The Honorable Laura W. Zeman,
      Appellee-Plaintiff.                                      Judge

                                                               Trial Court Cause No.
                                                               79D04-1612-CM-4550



      Rucker, Senior Judge.

[1]   Jason Charles Johnson appeals his conviction of public intoxication contending

      the trial court erred in failing to dismiss the charging information and that the




      Court of Appeals of Indiana | Memorandum Decision 79A05-1711-CR-2766 | August 15, 2018          Page 1 of 9
      evidence was not sufficient to sustain the conviction. Finding no error and

      concluding the evidence was sufficient we affirm.


                               Facts and Procedural History
[2]   The facts most favorable to the judgment show that on April 23, 2016 at around

      10:00 p.m. Johnson arrived in West Lafayette near the Purdue University

      campus. He parked his car - a Nissan Sentra - in a gravel parking lot that was

      adjacent to a local bar popular with area residents. Johnson contends he

      consumed two beers at the bar, left approximately three and a half hours later,

      and went to another bar where he consumed two bourbon and Cokes.

      According to Johnson he then left that bar, went to a restaurant, and eventually

      walked back to his vehicle. It was now around 4:00 a.m.


[3]   In the meantime, around 10:30 p.m. on April 23, 2016, Richard Glaze also

      parked his vehicle - a newly purchased Chevrolet pick-up truck - in the same

      gravel parking lot mentioned above. He too visited a couple of bars and

      admitted consuming several alcoholic beverages. A few hours later - around

      1:30 a.m. - Glaze returned to his vehicle with his girlfriend intending to drive

      home. But realizing he was too intoxicated to drive, Glaze decided to sleep in

      his truck and drive home later that morning. Around 4:30 a.m. Glaze was

      awakened when he felt his truck “rocking from side to side.” Tr. Vol. 2 p. 34.

      Exiting his vehicle Glaze saw a person whom he did not know, but later

      identified as Johnson, crouched down by the front passenger side of Glaze’s

      truck making stabbing motions at the truck’s tire with what appeared to be a


      Court of Appeals of Indiana | Memorandum Decision 79A05-1711-CR-2766 | August 15, 2018   Page 2 of 9
      knife. Glaze yelled at Johnson, who began fleeing the scene. Glaze gave chase

      that briefly came to a halt about a block away when Johnson attempted to hide

      under a balcony attached to an apartment building. Later examination revealed

      the tire had sustained fourteen puncture marks and was completely deflated.


[4]   Glaze used his cell phone to call 911 and shortly thereafter officers from the

      West Lafayette Police Department arrived at the apartment building responding

      to a call of a “subject who had been caught slashing tires . . . .” Id. at 60.

      However, Johnson began to flee this area as well, and again Glaze gave chase.

      Officers apprehended Johnson a short distance away standing near a bench at

      the south entrance of the Purdue University alumni center. According to the

      arresting officer it was “apparent . . . [Johnson] seemed to be intoxicated. He’s

      swaying back and forth . . . the odor of, of alcohol [sic] beverages on his person

      was, was overwhelming. He seemed to be very intoxicated.” Id. at 64. The

      arresting officer searched Johnson and recovered from his front pocket a four-

      inch folding knife. Throughout the entire encounter with Johnson, Glaze

      testified that he was “extremely upset,” “very mad at [Johnson],” and

      “annoyed.” Id. at 47.


[5]   On December 20, 2016 the State charged Johnson with Count I public

      intoxication as a class B misdemeanor and Count II criminal mischief as a class

      B misdemeanor. Johnson filed a pretrial motion to dismiss the public

      intoxication charge, which the trial court denied after a hearing. Following a

      one-day trial held on October 12, 2017, a six-person jury deliberated for little

      more than 30 minutes before returning a verdict of guilty on both counts. At a

      Court of Appeals of Indiana | Memorandum Decision 79A05-1711-CR-2766 | August 15, 2018   Page 3 of 9
      hearing held immediately following trial, the trial court sentenced Johnson to

      180 days on each count to run concurrently, with two days executed and the

      remainder suspended to a year’s probation. This appeal followed. Additional

      facts are set forth below as necessary.


                                                Discussion
                                                        I.
[6]   In this appeal, Johnson does not contest his conviction for criminal mischief.

      Rather Johnson challenges only his conviction for public intoxication; and he

      does so on two grounds. The first of which is that the trial court erred in failing

      to grant his pretrial motion to dismiss the charging information.


[7]   “It is well established that a trial court’s denial of a motion to dismiss is

      reviewed only for an abuse of discretion.” Study v. State, 24 N.E.3d 947, 950

      (Ind. 2015). An abuse of discretion occurs when the decision is clearly against

      the logic and effect of the facts and circumstances or when the trial court has

      misinterpreted the law. Estrada v. State, 969 N.E.2d 1032, 1038 (Ind. Ct. App.

      2012), trans. denied. Further, as a general rule, when a defendant files a motion

      to dismiss a charging information, the facts alleged in the information are to be

      taken as true. Delagrange v. State, 951 N.E.2d 593, 594 (Ind. Ct. App. 2011),

      trans. denied. Questions of fact to be decided at trial or facts constituting a

      defense are not properly raised by a motion to dismiss. Id. at 594-95.


[8]   The offense of public intoxication is governed by Indiana Code Section 7.1-5-1-

      3 (2012) which provides:

      Court of Appeals of Indiana | Memorandum Decision 79A05-1711-CR-2766 | August 15, 2018   Page 4 of 9
               [I]t is a Class B misdemeanor for a person to be in a public place
               or a place of public resort in a state of intoxication caused by the
               person’s use of alcohol or a controlled substance . . . if the
               person:
               (1) endangers the person’s life;
               (2) endangers the life of another person;
               (3) breaches the peace or is in imminent danger of breaching the
               peace; or
               (4) harasses, annoys, or alarms another person.
[9]    In this case the State charged Johnson as follows:

               On or about April 24, 2016, in Tippecanoe County, State of
               Indiana, Jason Charles Johnson was found at Pierce St/W Wood
               St in a state of intoxication caused by the person’s use of alcohol
               or a controlled substance, said location being a public place or
               place of public resort and Jason Charles Johnson was harassing,
               annoying or alarming another person.
       Appellant’s App. Vol. 2 p. 16.


[10]   Johnson complains the charging information was defective and should have

       been dismissed because “it did not properly allege who Mr. Johnson allegedly

       annoyed, alarmed, or harassed and likely [led] to a non-unanimous jury

       verdict.” Appellant’s Br. p. 10.


[11]   The purpose of a charging information is “to provide a defendant with notice of

       the crime of which he is charged so that he is able to prepare a defense.” State v.

       Laker, 939 N.E.2d 1111, 1113 (Ind. Ct. App. 2010), trans. denied. “Although the

       State may choose to do so, it is not required to include detailed factual

       allegations in the charging instrument.” Richardson v. State, 717 N.E.2d 32, 51

       (Ind. 1999). Rather, a charging information satisfies due process if the
       Court of Appeals of Indiana | Memorandum Decision 79A05-1711-CR-2766 | August 15, 2018   Page 5 of 9
       information “enables an accused, the court, and the jury to determine the crime

       for which conviction is sought.” Gilliland v. State, 979 N.E.2d 1049, 1061 (Ind.

       Ct. App. 2012) (quoting Dickenson v. State, 835 N.E.2d 542, 550 (Ind. Ct. App.

       2005), trans. denied). Usually an information is sufficient if it tracks the

       language of the statute defining the offense to be charged. Gebhard v. State, 459
N.E.2d 58, 60 (Ind. Ct. App. 1984). However, when the statute defines the

       crime in general terms, then the information must specify the facts and

       circumstances which inform the accused of the particular offense “coming

       under the general description, with which he is charged.” Id. (quoting Hamling

       v. United States, 418 U.S. 87, 117-18, 94 S. Ct. 2887, 2907-08, 41 L. Ed. 2d 590

       (1973)). In addition “[e]rrors in the information are fatal only if they mislead

       the defendant or fail to give him notice of the charge filed against him.”

       Dickenson, 835 N.E.2d at 550 (quoting Gordon v. State, 645 N.E.2d 25, 27 (Ind.

       Ct. App. 1995), trans. denied).


[12]   Notwithstanding Johnson’s protestations to the contrary, we are not persuaded

       the charging information is defective. First, the information tracks the language

       of the statute. This is sufficient so long as it enabled Johnson, the court, and the

       jury to determine the crime for which Johnson was charged. See Gilliland, 979
N.E.2d at 1060. There is nothing in the record to suggest that either Johnson,

       the trial court, or the jury were unable to determine that Johnson was charged

       with public intoxication. And we do not view the statutory description

       “another person” as a general term requiring the State to include detailed

       factual allegations in the charging instrument. Further, even if we were to agree

       Court of Appeals of Indiana | Memorandum Decision 79A05-1711-CR-2766 | August 15, 2018   Page 6 of 9
       that the State would have been better advised to name specifically the person

       alleged to have been “another person” this omission was not fatal. The record

       makes clear that Richard Glaze was that person. At trial the State presented

       three witnesses: two West Lafayette Police Department patrol officers and

       Glaze. Only Glaze testified concerning the effect on him as a result of

       Johnson’s conduct, namely; that Glaze was “annoyed.” Tr. Vol. 2 p. 47. We

       conclude the trial court did not abuse its discretion in denying Johnson’s

       motion to dismiss the charging information.


                                                        II.
[13]   Johnson next contends the evidence was not sufficient to sustain his conviction

       for public intoxication. Johnson does not contest that he was “in a state of

       intoxication caused by [his] use of alcohol . . . .” Ind. Code § 7.1-5-1-3.

       Instead, Johnson argues the State failed to establish “that the location identified

       in Count I of the Charging Information . . . was a place of public resort . . . .”

       Appellant’s Br. p. 19.


[14]   When reviewing the sufficiency of the evidence to support a conviction, we

       consider only the probative evidence and reasonable inferences supporting the

       verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not reweigh

       the evidence or assess witness credibility. Id. Instead, we consider conflicting

       evidence most favorably to the trial court’s ruling. Id. We affirm the conviction

       unless “no reasonable fact-finder could find the elements of the crime proven

       beyond a reasonable doubt.” Id. (quoting Jenkins v. State, 726 N.E.2d 268, 270


       Court of Appeals of Indiana | Memorandum Decision 79A05-1711-CR-2766 | August 15, 2018   Page 7 of 9
       (Ind. 2000)). It is not necessary that the evidence overcome every reasonable

       hypothesis of innocence. Id. at 147. The evidence is sufficient if an inference

       may reasonably be drawn from it to support the verdict. Id.


[15]   As recounted above the charging information alleged, among other things, that

       Johnson was found at “Pierce St/W Wood St in a state of intoxication . . . said

       location being a public place or place of public resort . . . .” Appellant’s App.

       Vol. 2 p. 16.


[16]   “The spirit of the public intoxication statute is to prevent people from becoming

       inebriated and then bothering and/or threatening the safety of other people in

       public places.” Ruiz v. State, 88 N.E.3d 219, 224 (Ind. Ct. App. 2017) (quoting

       Holbert v. State, 996 N.E.2d 396, 401 (Ind. Ct. App. 2013), trans. denied). A

       “public place” for purposes of the offense of public intoxication, does not mean

       only a place devoted to public use; it also means a place that is in point of fact

       public, as distinguished from private, specifically, a place visited by many

       persons and usually accessible to the neighboring public. State v. Jenkins, 898
N.E.2d 484, 488 (Ind. Ct. App. 2008), trans. denied.


[17]   In the case before us there was no testimony presented at trial specifically

       characterizing the area of “Pierce St/W Wood St” as a “public place.”

       However, the record does reveal that the State introduced State’s Exhibit 1 – an

       aerial photograph depicting Pierce Street and West Wood Street. The exhibit

       shows this is roughly a four to six block area that includes streets, sidewalks, a




       Court of Appeals of Indiana | Memorandum Decision 79A05-1711-CR-2766 | August 15, 2018   Page 8 of 9
       public parking garage, a gravel parking lot, apartment buildings, and portions of

       the Purdue University campus.


[18]   We first observe there is nothing in this record to suggest the streets and

       sidewalks in the area of Pierce Street and West Wood Street are anything other

       than public places: that is, places usually accessible to the neighboring public.

       And the record is clear that Johnson ran through and across these areas as

       Glaze gave chase. As for the gavel parking lot where Glaze first encountered

       Johnson, Exhibit 1 shows the lot buttresses a parking garage that Glaze testified

       is a “public parking garage.” Tr. Vol. 2 p. 40. The jury could reasonably infer

       the gravel lot was a public place as well. With respect to the balcony of the

       apartment building where Johnson attempted to hide, it is true that an enclosed

       hallway or stairway of an apartment house is not a “public place or place of

       public resort” within the context of the public intoxication statute. See State v.

       Culp, 433 N.E.2d 823, 825 (Ind. Ct. App. 1982), trans. denied. Here however

       there is nothing in the record suggesting that the balcony in question was

       enclosed and thus inaccessible to the neighboring public. In sum, there was

       sufficient evidence before the jury to conclude that Johnson was intoxicated in a

       “public place” within the meaning of the public intoxication statute.


                                                Conclusion
[19]   For the reasons stated above, we affirm the judgment of the trial court.


[20]   Affirmed.


       Crone, J., and Pyle, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 79A05-1711-CR-2766 | August 15, 2018   Page 9 of 9